Citation Nr: 0315436	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by which 
the Los Angeles, California RO granted service connection for 
a right and left ankle disability and assigned a 10 percent 
disability rating for each. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the preceding page.

The Board observes that this matter was previously before the 
Board in March 1996, April 1997 and January 2001.  Each time 
the matter was remanded for additional development.  




FINDING OF FACT

The veteran's service-connected right ankle disability and 
left ankle disability are each manifested by pain, weakness, 
and incoordination that equate to marked limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.71a (Diagnostic Code 5271) (2002).

2.  The criteria for a 20 percent rating for left ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.71a (Diagnostic Code 5271) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that a higher evaluation is warranted to 
compensate for the pain, limitation of activity, and 
emotional consequences of the inability to do certain 
activities, including performing his duty as a marine, 
performing his chosen profession as a carpenter, and running.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2002).  Evaluations of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Additionally, after careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1 (2002).  

The Board has considered the evidence of record, which is 
substantially summarized below.  The record includes the 
veteran's contentions; VA outpatient treatment records dated 
in June 1993 to October 1995; lay statements from the 
veteran's father, siblings, and a friend; private medical 
records; the transcript of a 1995 Board hearing; and four VA 
examination reports.  

VA treatment records include an x-ray report from October 
1995 showing a large amount of arthritic changes in the left 
ankle and a large os trigonum on both ankles.  

Private medical records include a statement from the Sisko 
Podiatry Group dated in May 1982 indicating that the veteran 
has a large os trigonum on the left foot.  A letter dated in 
November 1993 from the Hudson Valley Bone and Joint Surgeons 
reveals complaints of bilateral ankle pain and weakness.  On 
examination a fairly good range of motion was observed in 
both ankles.  Dorsiflexion was 10 degrees in both ankles.  
Plantar flexion was 60 degrees in both ankles.  Inversion and 
eversion was 5 degrees in both ankles.  Pain was noted in 
anterior drawer of the right ankle and along the anterior 
medial and lateral margins of the right ankle.  Similar 
findings were observed on the left ankle but not as severe.  
Pain was noted along the anteromedial left ankle joint and 
minimal discomfort laterally.  Strength testing in both 
ankles revealed significant weakness to resisted inversion 
and eversion in both ankles.  The veteran had fairly good 
strength in plantar flexion, but dorsiflexion strength was 
mildly impaired.  Single leg hop was not possible due to 
weakness and fear of incurring ankle pain.  Bilateral ankle 
arthritis and ankle weakness were noted.  A January 1994 
notation from the Hudson Valley facility related that most of 
the veteran's ankle pain on the lateral side was due to 
peroneal tendonitis.  There was tenderness over the two 
medial malleolar screws.  Pain in the right ankle was on the 
medial side where a cyst was found along the lateral aspect 
of the talar dome.  Computed Tomography (CT) scans revealed a 
fair amount of degenerative changes in both ankles with a 
large amount of spurring on the anterior aspect of the tibia 
and marginal osteophyte formations on both tali, the right 
side being slightly worse.  

The first of four VA examinations was conducted in January 
1992.  The report of that examination shows diagnoses of 
status-post fracture of the left medial malleolus; status-
post internal fixation of the left ankle with chronic pain; 
status-post right ankle ligamentous tear; and status-post 
stabilization procedure with chronic pain.  Dorsiflexion to 
25 degrees was noted in the left ankle.  Dorsiflexion to 10 
degrees was noted in the right ankle.  Plantar flexion in the 
left ankle was 45 degrees and in the right ankle was 30 
degrees.  A bony deformity was noted on the medial malleolus 
of the left ankle with mild tenderness over the lateral and 
medial malleoli.  Scars were noted on the right ankle and 
mild tenderness over the lateral malleolus.  

A VA examination was conducted in June 1996, the report of 
which shows right ankle dorsiflexion to -1 degree and left 
ankle dorsiflexion to 8 degrees.  Plantar flexion was 45 
degrees bilaterally.  Supination and pronation were full on 
both ankles.  The examiner diagnosed a history of injury to 
both ankles in 1989, fracture of the left tibial medial 
malleolus in April 1990, and severe pain of the right ankle 
in March 1990, status-post Christman Snook ankle 
reconstruction in July 1990 for ligamentous injury, status-
post open reduction internal fixation of the left medial 
malleolar fracture with screws and bone chips twice in 
October 1990 and April 1991, and residual degenerative 
arthritis of the mild type in the left ankle and moderated in 
the right ankle, post-traumatic tenderness on the right 
lateral malleolus and left medial malleolus and right foot at 
the 5th metatarsal phalangeal joint.  The examiner commented 
that the range of motion in both ankles showed functional 
range of motion.  There was no bony or fibrous ankylosis at 
the ankle joints.  Surgical scars on the lateral aspect of 
the right ankle and medial side of the left ankle were 
healthy, nontender, and mobile to the deeper structure 
without ulcer or hypertrophic scar.  The lower part of the 
right ankle scar was hypoesthetic.  The veteran showed no 
gait impairment.  He could walk on tandem, on heels, tip-toes 
and lateral edge of the feet functionally and with stability.  
Essentially no sensory or motor impairment was found in the 
feet.  There were residual orthopedic screws in the left 
ankle medial malleolus fixing the fracture site.  

A September 1997 VA examination report reflected complaints 
of an inability to run, sudden spasm in the right ankle, 
difficulty walking on uneven ground, trouble walking at the 
end of the day, tenderness over the malleolus on the left, 
and slight pitting edema at the end of the day, bilaterally.  
The examiner noted a 9-inch healed scar on the lower lateral 
leg and posterior lateral malleolus.  The veteran alleged the 
scar was painful.  As to the right ankle, range of motion was 
within normal limits, with no instability.  As to the left 
ankle, there was a 2-inch nontender surgical scar over the 
medial malleolus.  There was no instability and the range of 
motion was normal.  X-rays showed osteoarthritis and 
questionable loose bodies in the right ankle, and status-post 
open reduction internal fixation two screws in situ, minimal 
traumatic arthritis medially in the left ankle.  In an 
addendum, the examiner reported the range of motion was not 
restricted, scars on left were non-tender, there was pain and 
repeated flare-ups.  The flare-ups did not impact the range 
of motion.  

The most recent VA examination was conducted in December 
2001.  According to the report of that examination, a 9-
centimeter long and .25-centimeter deep scar was found on the 
medial aspect of the left medial malleolus on the left ankle.  
The scar was not adherent and was not tender.  There was 
another oblique shaped scar on the lateral aspect of the 
right lateral malleolus, 27 centimeters long, linear in 
width, and deep into the skin.  The scar was mobile and 
nontender.  

The veteran complained of constant pain in the left ankle.  
The veteran reported this pain increased during walking and 
that there was pain along the surgical scar of the right foot 
during walking.  There was numbness in the right foot, all 
the fingers and the left foot and toes.  He could not run, 
participate in sports, or walk long distances.  Precipitating 
factors of flare-ups included damp weather and increased 
activity.  The examiner observed pain at the end stages of 
dorsiflexion and supination on both ankles.  There was 
weakness on resistance in supination and pronation of both 
ankles and mild impairment of dorsiflexion.  The veteran had 
instability of single leg hop for bearing of ankle pain.  
Right ankle dorsiflexion was neutral or 90 degrees and 
plantar flexion was 44 degrees.  Left ankle dorsiflexion was 
4 degrees or 94 degrees; plantar flexion was 44 degrees.  
Supination on the right was 15 degrees and on the left was 
26.  Pronation on the right was 5 degrees and on the left was 
10 degrees. 

A letter dated in April 2002 from B.R., a healthcare 
provider, relates that the veteran's 0 degree dorsiflexion 
represented moderate impairment of right ankle motion.  The 
left ankle 4-degree dorsiflexion represented moderate 
impairment of this joint range of motion.  

The hearing testimony discusses the veteran's symptoms of 
pain, numbness, difficulty weight-bearing, and the impact on 
his competitiveness in his chosen profession.  

The Board notes that the veteran's left ankle disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides the criteria for rating limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (Diagnostic Code 5271) 
(2002).  A 10 percent rating is granted for moderate 
limitation of motion.  Id.  Under this Diagnostic Code, the 
maximum available rating is 20 percent for marked limitation 
of motion.  Id.

As this appeal originated from the veteran's disagreement 
with the original assignment of ratings for the service-
connected disabilities, the severity of the disabilities is 
to be considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The Board finds that the severity of the veteran's service-
connected right and left ankle disabilities more nearly 
approximate the criteria for a 20 percent evaluation for each 
ankle under Diagnostic Code 5271.  In this regard, the Board 
notes that the medical evidence of record shows that 
veteran's ankle disabilities are manifested by functional 
impairment greater than moderate limitation resulting from 
pain and weakness.  The most recent VA examination revealed 
pain-described by the examiner as mild-at the end stage of 
dorsiflexion and on supination of both ankles.  Range of 
motion in dorsiflexion was neutral on the right ankle and 4 
degrees on the left ankle.  Supination was 15 degrees on the 
right and 26 degrees on the left.  The report noted flare-ups 
triggered by damp weather and increased activity, and 
increased pain on repeated use.  Considering this evidence, 
combined with the veteran's report that the level of pain was 
to a degree that he experienced difficulties continuing his 
chosen profession, the Board concludes that the pain appears 
to more than mild, or even moderate.  On this point, the 
Board finds significant the veteran's credible testimony at 
the 1995 Board hearing that the pain is very sharp, never 
goes away, at times stops him dead in his tracks, causes him 
to lose balance, radiates up to the knee, and renders him 
unable to climb a ladder.  In addition to this marked pain, 
the evidence reflects that the veteran experiences 
significant weakness to resistance in eversion and inversion, 
impaired strength in dorsiflexion, and inability to single 
leg hop on either side due to weakness and fear of pain.  
(November 1993 Letter from Hudson Valley).  The most recent 
VA examiner, similarly, noted weakness to resisted supination 
and pronation in both ankles and mild impairment of 
dorsiflexion, as well as the inability to single leg hop.  
Muscle weakness was blamed for the limitation of motion in 
the right ankle in dorsiflexion, supination and pronation.  
The deficit in the left ankle was blamed on the deficit in 
muscle strength.  (December 2001 VA examination report).  The 
Board is of the view that this evidence presents a disability 
picture beyond what can be fairly described as moderate.  As 
such, and according the veteran the benefit of the doubt, the 
Board finds that the maximum rating of 20 percent under 
Diagnostic Code 5271 for disability tantamount to marked 
limitation of motion is warranted.  To this extent, the 
claims are granted.  In this regard, the Board finds that, 
with resolution of reasonable doubt in the veteran's favor, 
this grant is warranted from the time service connection 
became effective.  Fenderson, supra.  This is so primarily 
because of the veteran's functional impairments due to pain, 
etc., as noted above.

The Board has considered whether a higher evaluation can be 
assigned under a related Diagnostic Code, but finds it 
cannot.  A higher rating under Diagnostic Code 5270 or 5272, 
is not possible given that there is no diagnosis of ankylosis 
in the record and the evidence clearly shows the ability to 
move the ankle joint.  Diagnostic Codes 5262, 5273, and 5274 
are inapplicable in the absence of evidence of 
astragalectomy, or nonunion or malunion of the tibia or 
fibula.  38 C.F.R. § 4.71a (2002).

The Board has further considered whether a separate rating 
for arthritis or scars is possible and finds that such a 
separate rating is not warranted.  Given that the basis of 
the present rating is limitation of motion, and evaluation of 
arthritis is also based on limitation of motion, a separate 
evaluation under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  Similarly, as the 
scars were not found to be painful or tender at the December 
2001 VA examination, a separate rating under Diagnostic Code 
7804 cannot be had.  While it would be possible to evaluate 
the scar under Diagnostic Code 7805, the criteria for 
evaluation under this provision is limitation of motion.  
Since the veteran is already evaluated based on limitation of 
motion, to allow two evaluations for the same functional 
impairment violates the rule against pyramiding.  
Additionally, no scarring is ulcerated or otherwise unstable 
as contemplated by new rating criteria.  Diagnostic Code 
7803; 67 Fed. Reg. 49590 (July 31, 2002) (to be codified as 
Diagnostic Code 7803).  

The Board has considered the rating criteria for evaluating 
scarring that became effective in 2002, as well as the older 
rating criteria, in deciding that a separate rating is not 
warranted because of tenderness and pain, or instability of 
any scarring, or limitation of function.  67 Fed. Reg. 49590 
(July 31, 2002).  The Board has also considered the size of 
the scars and finds that a separate rating based on size is 
likewise not warranted.  It is not clear whether either scar 
is deep or affects motion in the way contemplated by 67 Fed. 
Reg. 49590 (July 31, 2002) (to be codified at Diagnostic Code 
7801).  Nevertheless, the size does not reach the 6 square 
inches or the 39 square centimeters required for a 
compensable rating.  Id.  Consequently, a separate rating for 
either scar is not warranted.

Although the veteran has described his ankle problems as 
adversely affecting his ability to work in his chosen 
profession, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that his impairments have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his ankle 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board notified the veteran of the evidence needed to 
substantiate his claim, the obligations of VA and the veteran 
regarding obtaining that evidence, and the duties and 
obligations under the Veterans Claims Assistance Act of 2000 
by letter dated in January 2003.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Thereafter, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2)(ii) 
(permitting the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  Although the one-year period from 
the date of the Board's letter has not expired, given that 
the veteran was notified of the provisions of the VCAA in the 
Board's January 2001 remand, and more extensively in the 
supplemental statement of the case (SSOC) dated in June 2002, 
and considering that these notifications also identified what 
must be presented to substantiate entitlement to a higher 
evaluation, the Board finds that no prejudice results to the 
veteran by proceeding.  

The Board further notes that the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which became effective during the pendency of this appeal has 
been considered.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran in the June 2002 SSOC.  
Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claim by way of the notifications noted above.  The veteran 
was notified of the new obligations under VCAA and its 
implementing regulations in the letter dated in January 2003 
and by virtue of the presentation of the provisions of the 
regulations implementing the VCAA in the SSOC dated in June 
2002.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Importantly, the veteran was asked to 
provide information about treatment for his ankle 
disabilities since service by letters dated in May 1997 and 
March 2001.  Further, the veteran was provided an additional 
opportunity to submit evidence by the Board in the letter 
dated in January 2003.  A report of contact (VA Form 119) 
dated in April 2002 reports that the veteran indicates he had 
no additional information to submit at this time.  The Board 
also notes that the veteran has been awarded the maximum 
possible rating under the applicable diagnostic code.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

An evaluation of 20 percent for a right ankle disability is 
granted.

An evaluation of 20 percent for a left ankle disability is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

